Resolución
A la anterior moción del taquígrafo-repórter José Ayala Vázquez desistiendo de la apelación por él interpuesta contra resolución del Tribunal Superior, Sala de Ponce, por la cual se concedió al demandante el beneficio de pobreza para tra-mitar su apelación, no teniendo el taquígrafo capacidad {standing) para apelar de dicha resolución, no ha lugar.
Se desestima, sin embargo, el recurso interpuesto, por falta de jurisdicción.
Lo acordó el Tribunal y firma el Sr. Juez Presidente. El Juez Asociado Sr. Saldaña no intervino.